DETAILED ACTION
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/29/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 1, Vosters et al. (U.S. 20160078467) disclose a customer may capture an image of a merchant receipt(s) and submit the image(s) for validation by logging into a user account and uploading such image(s) through a web portal after the customer purchases a qualified kid meal or healthier food option; Le Huerou et al. (U.S. 20210073752) disclose identifying a bank transaction on a bank account of the user by matching the at least one extracted characteristic of the proof of purchase with a characteristic of a bank transaction on a bank account of the user; Payne et al. (U.S. 20180174142) disclose to analyzes transaction data associated with the first customer account to determine whether the product is associated with the first customer account; Laracey (U.S. 20220051231) discloses a customer may purchase products or services from the merchant 208 by first selecting mobile payment as a payment option, performing an authentication process with a payment application on a mobile device; Ikonomov (U.S. 20210287227) discloses the buyer scans the unique sales code of the good or service and sends it to his/her bank so that the required amount could be withdrawn; Van Os et al. (U.S. 10783576) disclose electronic device 100 displays, in user interface 867 of the transfer application (e.g., the electronic wallet application), an indication 861 requesting authentication (e.g., biometric authentication, such as facial recognition authentication, fingerprint authenticating, retina and/or iris scan authentication; or passcode or password authentication) to authorize the transfer (e.g., the payment transaction, the points transfer) using the transfer account (e.g., the first-party credit account; the points account); Lorenz (U.S. 20200074441) discloses the consumer 112 may be required to authenticate himself/herself to the application 118 (e.g., via a biometric, passcode, character or motion password, etc.) prior to entering/scanning the transaction details (and/or, as discussed above, compiling or transmitting transaction setup requests), whereby the application 118 confirms that the consumer 112 is a consumer authorized to facilitate transactions, via the payment application 118, and using the payment account included therein, etc; and Cohen (U.S. 20190108507) discloses receiving transaction data from a Point of Sale (POS) device of the merchant including at least: an indication of an amount of change owed to a customer based on a sale price and an amount of cash tendered by the customer to the merchant.  However, none of the prior art, taken in combination or alone, disclose receiving the secondary authentication information, wherein the secondary authentication information comprises an image of a receipt captured by the user device; performing an image analysis of the image of the receipt to identify transaction information, wherein the transaction information comprises at least one of: a logo of a merchant, a date of a transaction, a time of the transaction, a dollar amount of the transaction, an authorization code of the transaction, or a plurality of digits of a transaction card used for the transaction; determining that the transaction information corresponds to one or more records associated with the account; verifying, based on a determination that the transaction information corresponds to one or more records associated with the account, the secondary authentication information; and providing, based on a verification of the secondary authentication information, access to the account.
For claims 10, 16 and 20, the claims have features similar to claim 1.  Therefore, the claims are also allowed.
Claims 2-9, 11-15 and 17-19, the claims are dependent on claims 1, 10 and 16 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/17/2022